The following order wás entéred by the court:
Virginia :
Upon a writ of error and supersedeas to a judgment rendered by the Circuit Court of Augusta county on the 20th day of April, 1912.
This cause, which is pending in this court at its place of session at Staunton, having been fully heard, but not determined at said place of session, this day came here the parties, by counsel, and the court having maturely considered the transcript of record of the judgment aforesaid and arguments of counsel, is of opinion, for reasons stated in writing and filed with the record, that said judgment is erroneous and should be reversed upon the authority of Chicago and Alton Railroad Company against Kirby, 225 United States Reports 155, 32 Sup. Ct. 648.
It is therefore considered that the same be reversed and annulled, and that the plaintiff in error recover of the defendant in error its costs by it expended in the prosecution of its writ of error and supersedeas aforesaid here.
And this court, proceeding to enter such judgment as the said circuit court ought to have entered, is also of the *496opinion that the law arising upon the demurrer of the defendant to the evidence of the plaintiff is for the defendant, that the said evidence is not sufficient to maintain the issue joined on the part of the plaintiff; therefore, it is further considered that the said demurrer be sustained, that the plaintiff take nothing by his bill, and that the defendant go thereof without day and recover against the plaintiff its costs by it about its defense in said circuit court expended.
Which is ordered to be entered in the order book here and forthwith certified, together with a certified copy of the opinion in this case, to the clerk of this court at Staunton, who will enter this order in the order book there and certify it to the said circuit court.

Reversed.